Exhibit 10.2


SECURITIES PUT AGREEMENT
 
This Securities Put Agreement (this “Agreement”) is dated as of March 29, 2006,
among VendingData Corporation, a Nevada corporation (the “Company”), and
Bricoleur Partners, L.P., Bricoleur Enhanced, L.P., BRIC 6, L.P. and Bricoleur
Offshore Ltd. (each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”).
 
RECITALS
 
A.  WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, up to $5,000,000 shares of Common Stock
(as defined below), as more fully described in this Agreement.
 
B.  WHEREAS, concurrent with close of the purchase and sale of securities under
this Agreement, the Company will sell to the Purchasers $7 million of 7% Senior
Secured Notes (“Notes”) pursuant to that certain Note Purchase Agreement (“Note
Purchase Agreement”) of the same date herewith and, in addition, the Company
will sell 2,400,000 shares of Common Stock, at a price of $2.50 per share,
pursuant to a certain Securities Purchase Agreement (“Securities Purchase
Agreement”) between the Company and the accredited investors named therein
(“Share Purchasers”).
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1   Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States.
 
1

--------------------------------------------------------------------------------


 
“Change in Control” shall mean the occurrence of any of the following events:
(i) a sale of all or substantially all of the assets of the Company; (ii) a
liquidation or dissolution of the Company; (iii) a merger or consolidation in
which the Company is not the surviving corporation, unless the stockholders of
the Company immediately prior to such consolidation, merger or reorganization,
own more than 50% of the Company’s voting power immediately after such; (iv) a
reverse merger in which the Company is the surviving corporation but the shares
of Common Stock and securities convertible into Common Stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise; (v) any
consolidation or merger of the Company, or any other corporate reorganization,
in which the stockholders of the Company immediately prior to such
consolidation, merger or reorganization, own less than 50% of the Company’s
voting power immediately after such consolidation, merger or reorganization; or
(vi) any Person other than James Crabbe becomes the owner, directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities; provided,
however, that a “Change in Control” shall not include any transaction the sole
purpose of which is to change the state of the Company’s incorporation
 
“Closing” means each Closing of the purchase and sale of the Subscription Shares
pursuant to Section 2.1.
 
“Closing Date” means, as to each Closing, the date, which shall be a Business
Day, designated in the relevant Subscription Notice for the Closing of the
purchase and sale of the Subscription Shares set forth in such notice.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Preston Gates & Ellis LLP.
 
“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
in connection with each Closing.
 
2

--------------------------------------------------------------------------------


 
“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company, and the Purchasers, in the form of Exhibit A
attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Subscription Shares.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
3

--------------------------------------------------------------------------------


 
“Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock). 
 
“Subscription Amount” means, as to each Closing, the aggregate dollar amount to
be paid for the Subscription Shares at the Closing as specified in the
Subscription Notice.
 
“Subscription Commitment Amount” means, as to each Purchaser, the total amount
committed by the Purchasers for the Purchase of Subscription Shares, from time
to time, as specified below such Purchaser’s name on the signature page of this
Agreement and next to the heading “Subscription Commitment Amount”, in United
States Dollars and in immediately available funds.
 
“Subscription Shares” means, as to each Closing, the aggregate number of shares
of Common Stock to be purchased by the Purchasers.
 
“Subscription Notice” shall mean a written notice to the Purchasers, delivered
via facsimile, setting forth the Subscription Amount that the Company requests
from the Purchasers, including the Subscription Price and the Closing Date. The
Company shall be entitled to send a Subscription Notice only during the fifteen
Business Day period immediately following the Company’s filing with the
Commission of an Annual Report on Form 10-K or 10-KSB or Quarterly Report on
Form 10-Q or 10-QSB. The Company shall only send a Subscription Notice between
6:30 A.M. and 1:30 P.M. (Pacific time) on a Trading Day; provided, however, the
Company shall not be entitled to send a Subscription Notice after 1:00 P.M. if
it subsequently issues a press release on that same Trading Day. Unless
otherwise mutually agreed by the Purchasers and the Company in writing, the
Closing Date shall be no sooner than five (5) Business Days and no later than
fifteen (15) Business Days after the date on which the Subscription Notice is
received by the Purchasers.
 
“Subscription Price” means, as to each Subscription Share purchased in a
Closing, eighty percent (80%) of the VWAP on the same Trading Day on which the
Company delivers the Subscription Notice; provided that in no event shall the
Subscription Price exceed $3.50 per Subscription Share (subject to adjustment
for any stock split, reverse stock split or other similar event affecting the
Common Stock after the date hereof).
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a).
 
“Shareholder Approval” means such approval as may be required by the applicable
rules and regulations of the American Stock Exchange (or any successor entity)
from the shareholders of the Company in accordance with Section 14 of the
Exchange Act with respect to the transactions contemplated by the Transaction
Documents.
 
4

--------------------------------------------------------------------------------


 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board.
 
“Transaction Documents” means this Agreement and the Registration Rights
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
 
ARTICLE II.  
 
PURCHASE AND SALE
 
2.1  Closing. Upon the terms and subject to the conditions set forth herein, the
Company agrees to sell, and each Purchaser agrees to purchase, severally and not
jointly, the Purchaser’s pro rata share of the Subscription Shares to be
purchased by the Purchasers at each Closing. Each Closing shall be for a minimum
of at least one million dollars ($1,000,000) of Subscription Shares. Each
Purchaser’s pro rata share of the Subscription Shares shall be determined by
multiplying the Subscription Shares by a fraction the numerator of which is the
Purchaser’s Subscription Commitment Amount and the denominator of which is
$5,000,000. The Purchasers shall purchase the Subscription Shares at each
Closing at a purchase price equal to the Subscription Price. At each Closing,
each Purchaser shall deliver to the Company, via wire transfer or a certified
check, immediately available funds equal to their portion of the Subscription
Amount, and the Company shall deliver to each Purchaser their respective
Subscription Shares to be issued at the Closing. Upon satisfaction of the
conditions set forth in Sections 2.2 and 2.3, Closing shall occur at the offices
of the Company, or such other location as the parties shall mutually agree, on
the Closing Date (“Closing Date”) set forth in the Subscription Notice. Unless
otherwise mutually agreed by the Purchasers and the Company in writing, the
Closing Date shall be no sooner than five (5) Business Days and no later than
fifteen (15) Business Days after the date on which the Subscription Notice is
received by the Purchasers. The Purchasers shall have no obligation to purchase
Subscription Shares after five (5) years from the date of this Agreement, or if
sooner, at any time after the Purchasers have purchased an aggregate of five
million dollars ($5,000,000) of Subscriptions Shares. In addition, the
Purchasers shall have no obligation to purchase Subscription Shares at any time
after a Change of Control. If mutually agreed by two or more Purchasers, such
Purchasers may agree to adjust the relative amounts of their Subscription
Commitment Amounts, Subscription Amounts or the amount of Subscription Shares to
be purchased by them at any Closing, provided that the sum of such amounts is
not thereby reduced.
 
2.2  Deliveries.
 
  (a)  On or prior to each Closing, the Company shall deliver or cause to be
delivered to each Purchaser the following:
 
5

--------------------------------------------------------------------------------


 
(i)  as to the initial Closing only, this Agreement duly executed by the
Company;
 
(ii)  as to the initial Closing only, the Registration Rights Agreement duly
executed by the Company;
 
(iii)  as to the initial Closing only, a legal opinion of Company Counsel, in
the form acceptable to the Purchasers in their reasonable discretion;
 
(iv)  as to the initial Closing only, the Securities Purchase Agreement duly
executed by the Share Purchasers and the Company, and evidence that the full
$6,000,000 purchase price for the common shares sold thereby has been received
by the Company;
 
(v)  as to the initial Closing only, the Note Purchase Agreement duly executed
by the Purchasers and the Company, and evidence that the full $7,000,000
purchase price for the Notes sold thereby has been received by the Company;
 
(vi)  a Subscription Notice prepared and delivered in accordance herewith;
 
(vii)  a copy of the irrevocable instructions to the Company’s transfer agent
instructing the transfer agent to deliver, on an expedited basis, certificates
evidencing the Subscription Shares purchased by each Purchaser hereunder
registered in the name of each Purchaser;
 
(viii)  the Disclosure Schedules, as updated as necessary; and
 
(ix)  an Officer’s Certificate in the form acceptable to the Purchasers in their
reasonable discretion.
 
(b)  On or prior to each Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following:
 
(i)  as to the initial Closing only, this Agreement duly executed by such
Purchaser;
 
(ii)  as to the initial Closing only, the Registration Rights Agreement duly
executed by the Purchaser; and
 
(iii)  such Purchaser’s pro rata Subscription Amount by wire transfer or
cashier’s check to the account as specified by the Company.
 
6

--------------------------------------------------------------------------------


 
2.3  Closing Conditions. 
 
  (a) The obligations of the Company hereunder in connection with each Closing
are subject to the following conditions being met:
 
(i)  the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchasers contained herein;
 
(ii)  all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed; 
 
(iii)  the delivery by the Purchasers of the items set forth in Section 2.2(b)
of this Agreement; and
 
(iv)  the Company shall have obtained Shareholder Approval.
 
(b)  The respective obligations of the Purchasers hereunder in connection with
each Closing are subject to the following conditions being met:
 
(i)  the accuracy of the representations and warranties of the Company contained
herein as of the date of this Agreement;
 
(ii)  the accuracy of the representations and warranties of the Company
contained herein, as modified by the Disclosure Schedule delivered at such
Closing, provided that any additional or different disclosure included in such
Disclosure Schedule (considered collectively) do not constitute, and could not
reasonably be expected to have or result in, a Material Adverse Effect.
 
(iii)  all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iv)  the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(v)  the Company shall have obtained Shareholder Approval; and
 
(vi)  the Company is not in breach or default of any obligation, covenant or
agreement under the Note Purchase Agreement, Registration Rights Agreement, the
Notes, the Warrants or the Security Agreement (as the terms Notes, Warrants and
Security Agreement are defined in the Note Purchase Agreement).
 
7

--------------------------------------------------------------------------------


 
ARTICLE III.  
 
REPRESENTATIONS AND WARRANTIES
 
3.1  Representations and Warranties of the Company. Except as set forth under
the corresponding section of the disclosure schedules delivered to the
Purchasers concurrently herewith or at any Closing (the “Disclosure Schedules”)
which Disclosure Schedules shall be deemed a part hereof, the Company hereby
makes the representations and warranties set forth below to each Purchaser as of
the date hereof and as of each Closing:
 
(a)  Subsidiaries. All of the direct and indirect subsidiaries of the Company
are set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
 
(b)  Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c)  Authorization; Enforcement. Subject to Shareholder Approval, the Company
has the requisite corporate power and authority to enter into and to consummate
the transactions contemplated by each of the Transaction Documents and otherwise
to carry out its obligations hereunder and thereunder. The execution and
delivery of each of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith other than in connection with the Required
Approvals. Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
8

--------------------------------------------------------------------------------


 
(d)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Subscription Shares and
the consummation by the Company of the other transactions contemplated hereby
and thereby do not and will not (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected.
 
(e)  Filings, Consents and Approvals. Except as set forth on Schedule 3.1(e),
the Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) filings required pursuant to Section 4.4
of this Agreement, (ii) the filing with the Commission of the Registration
Statement, (iii) application(s) to each applicable Trading Market for the
listing of the Subscription Shares for trading thereon in the time and manner
required thereby, (iv) the filing of Form D with the Commission and such filings
as are required to be made under applicable state securities laws, and (vi) the
Company shall have obtained Shareholder Approval (collectively, the “Required
Approvals”).
 
(f)  Issuance of the Subscription Shares. The Subscription Shares are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents and subject to Shareholder Approval, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Company has reserved from its duly authorized capital
stock the Subscription Shares issuable pursuant to this Agreement.
 
9

--------------------------------------------------------------------------------


 
(g)  Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g). No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Subscription Shares or as set forth on Schedule 3.1(g), there
are no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Subscription Shares
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
Other than Shareholder Approval, there are no further approval or authorization
of any stockholder, the Board of Directors of the Company or others is required
for the issuance and sale of the Subscription Shares. Except as set forth on
Schedule 3.1(g), there are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
 
(h)  SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the period commencing January 1, 2005 through the
date hereof and any Closing (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. Except as set forth on Schedule 3.1(h),
as of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, as applicable, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Except as set forth on
Schedule 3.1(h), the financial statements of the Company included in the SEC
Reports complied in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Except as set forth on Schedule
3.1(h), such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
10

--------------------------------------------------------------------------------


 
(i)  Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report or as set
forth on Schedule 3.1(i), (i) there has been no event, occurrence or development
that has had or that could reasonably be expected by the Company to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information.
 
(j)  Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which materially adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Subscription Shares. There is no Action that has not been
disclosed in the SEC Reports. The Commission has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company or any Subsidiary under the Exchange Act or the Securities Act.
 
(k)  Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company or any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


 
(l)  Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment.
 
(m)  Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n)  Title to Assets. Except as set forth on Schedule 3.1(n), the Company and
the Subsidiaries have good and marketable title in fee simple to all real
property owned by them that is material to the business of the Company and the
Subsidiaries and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.
 
(o)  Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports (collectively, the “Intellectual Property Rights”). Neither the
Company nor any Subsidiary has received a notice (written or otherwise) that the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties.
 
12

--------------------------------------------------------------------------------


 
(p)  Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.
 
(q)  Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $60,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.
 
(r)  Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date.
 
(s)  Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents as a result of any action taken by the Company or its
Affiliates.
 
(t)  Private Placement. Assuming the accuracy of the Purchasers representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Subscription Shares by the Company
to the Purchasers as contemplated hereby. Subject to receipt of Shareholder
Approval, the issuance and sale of the Subscription Shares hereunder does not
contravene the rules and regulations of the Trading Market.
 
(u)  Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Subscription Shares, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
13

--------------------------------------------------------------------------------


 
(v)  Registration Rights. Other than each of the Purchasers, no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company.
 
(w)  Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(x)  Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Subscription Shares and the Purchasers’ ownership of the Subscription Shares.
 
(y)  Disclosure. All disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, with respect to
the representations and warranties made herein are true and correct with respect
to such representations and warranties and do not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.
 
(z)  No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Subscription Shares to be integrated with prior offerings by the
Company for purposes of the Securities Act or any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
14

--------------------------------------------------------------------------------


 
(aa)  Tax Status. Except as set forth on Schedule 3.1(aa), and for matters that
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect, the Company and each Subsidiary has filed
all necessary federal, state and foreign income and franchise tax returns and
has paid or accrued all taxes shown as due thereon, and the Company has no
knowledge of a tax deficiency which has been asserted or threatened against the
Company or any Subsidiary.
 
(bb)  No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Subscription Shares by any
form of general solicitation or general advertising. The Company has offered the
Subscription Shares for sale only to the Purchasers and certain other
“accredited investors” within the meaning of Rule 501 under the Securities Act.
 
(cc)  Acknowledgment Regarding Purchasers’ Purchase of Subscription Shares. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Subscription Shares. The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.
 
3.2  Representations and Warranties of the Purchasers. Each Purchaser hereby,
for itself and for no other Purchaser, represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows:
 
(a)  Organization; Authority. Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
15

--------------------------------------------------------------------------------


 
(b)  Own Account. Such Purchaser understands that the Subscription Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Subscription Shares as
principal for its own account and not with a view to or for distributing or
reselling such Subscription Shares or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing any of such Subscription Shares in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Subscription Shares (this representation and warranty
not limiting such Purchaser’s right to sell the Subscription Shares pursuant to
the Registration Statement or otherwise in compliance with applicable federal
and state securities laws) in violation of the Securities Act or any applicable
state securities law. Such Purchaser is acquiring the Subscription Shares
hereunder in the ordinary course of its business.
 
(c)  Purchaser Status. At the time such Purchaser was offered the Subscription
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act. Such Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.
 
(d)  Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Subscription Shares, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Subscription Shares and, at the
present time, is able to afford a complete loss of such investment.
 
(e)  General Solicitation. Such Purchaser is not purchasing the Subscription
Shares as a result of any advertisement, article, notice or other communication
regarding the Subscription Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(f)  Short Sales and Confidentiality Prior To The Date Hereof. Other than the
transaction contemplated hereunder or under the Note Purchase Agreement, such
Purchaser has not directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Purchaser, engaged in any
transaction, including Short Sales, in the securities of the Company since March
15, 2006 (“Discussion Date”). Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser's assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser's assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Subscription Shares covered by this Agreement. Other than to other
Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
 
16

--------------------------------------------------------------------------------


 
(g)  Access to Information. Such Purchaser acknowledges that it has received and
had the opportunity to review (i) copies of the SEC Reports, and (ii) the terms
of the Note Purchase Agreement and Equity Put Agreement, and all exhibits
thereto. Such Purchaser further acknowledges that it or its representatives have
been afforded (iii) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Subscription Shares,
the merits and risks of investing in the Subscription Shares, and the terms of
the Note Purchase Agreement and Equity Put Agreement; (iv) access to information
about the Company and the Company's financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment in the Subscription Shares; and (v) the opportunity to
obtain such additional information which the Company possesses or can acquire
without unreasonable effort or expense that is necessary to verify the accuracy
and completeness of the information contained in the SEC Reports.
 
(h)  Restrictions on Subscription Shares. Such Purchaser understands that the
Subscription Shares have not been registered under the Securities Act and may
not be offered, resold, pledged or otherwise transferred except (a) pursuant to
an exemption from registration under the Securities Act or pursuant to an
effective registration statement in compliance with Section 5 under the
Securities Act, (b) in accordance with all applicable securities laws of the
states of the United States and other jurisdictions and (c) the lock-up
provisions of Section 4.1(b) below.
 
ARTICLE IV.  
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1  Transfer Restrictions.
 
(a)  The Subscription Shares may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of Subscription
Shares other than pursuant to an effective registration statement or Rule 144,
the Company may require the transferor thereof to provide to the Company an
opinion of counsel to the Company, the form and substance of which opinion shall
be reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Subscription Shares under the
Securities Act.
 
(b)  In addition to transfer restrictions under the Securities Act, the
Purchasers agree that any Subscription Shares purchased hereunder shall be
subject to a lock-up for a period of six months from the date of issuance and
during such period shall not be sold, assigned or otherwise disposed of by
Purchasers except to a Permitted Transferee (as defined below) in accordance
with subpart (d) below.
 
(c)  The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Subscription Shares in the following
form:
 
17

--------------------------------------------------------------------------------


 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT. SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
THEREUNDER, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE
SATISFACTION OF COUNSEL TO THE ISSUER. IN ADDITION, THESE SECURITIES ARE SUBJECT
TO A CONTRACTUAL LOCK-UP THE TERMS OF WHICH ARE SET FORTH IN A SECURITIES PUT
AGREEMENT DATED MARCH 29, 2006 A COPY OF WHICH IS ON FILE WITH THE COMPANY.
 
(d) Notwithstanding the foregoing, any holder of Subscription Shares may
transfer such securities to any Permitted Transferee who consents in a writing
delivered to the Company to be bound by the applicable terms of this Agreement,
subject to the Company’s reasonable determination that such transfer does not
require registration of such transferred securities under the Securities Act..
With respect to any such holder, a “Permitted Transferee” means the spouse or
lineal descendants of such holder, any trust for the benefit of such holder or
the benefit of the spouse or lineal descendants of such holder, any corporation
or partnership in which such holder, the spouse and the lineal descendants of
such holder are the direct and beneficial owners of substantially all of the
equity interests (provided such holder, spouse and lineal descendants agree in
writing to remain the direct and beneficial owners of all such equity
interests), the personal representative of such holder upon such holder’s death
for purposes of administration of such holder’s estate or upon such holder’s
incompetency for purposes of the protection and management of the assets of such
holder; or for any holder that is a partnership, limited liability company,
corporation or other entity to (i) a partner or former partner of such
partnership, a member or former member of such limited liability company or a
shareholder of such corporation, (ii) the estate of any such partner, member or
shareholder, or (iii) any other Affiliate of such holder; or for any Purchaser,
to another Purchaser or an Affiliate of a Purchaser.
 
4.2  Furnishing of Information. As long as any Purchaser owns Subscription
Shares, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. As long
as any Purchaser owns Subscription Shares, if the Company is not required to
file reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c) such
information as is required for the Purchasers to sell the Subscription Shares
under Rule 144. The Company further covenants that it will take such further
action as any holder of Subscription Shares may reasonably request, to the
extent required from time to time to enable such Person to sell such
Subscription Shares without registration under the Securities Act within the
requirements of the exemption provided by Rule 144.
 
18

--------------------------------------------------------------------------------


 
4.3  Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Subscription Shares in a manner that would require the registration under the
Securities Act of the sale of the Subscription Shares to the Purchasers or that
would be integrated with the offer or sale of the Subscription Shares for
purposes of the rules and regulations of any Trading Market such that it would
require shareholder approval prior to the closing of such other transaction
unless shareholder approval is obtained before the closing of such subsequent
transaction.
 
4.4  Securities Laws Disclosure; Publicity. The Company shall, within one
Trading Day of the Closing Date, issue a press release disclosing the material
terms of the transactions contemplated hereby, and shall file a Current Report
on Form 8-K which shall attach the Transaction Documents thereto by the fourth
Business Day following the Closing Date. The press release and Form 8-K shall be
acceptable to the Purchasers in their reasonable discretion. No Purchaser shall
issue any such press release or otherwise make any such public statement without
the prior consent of the Company. The Company shall not publicly disclose the
name of any Purchaser, or include the name of any Purchaser in any filing with
the Commission or any regulatory agency or Trading Market, without the prior
written consent of such Purchaser, except (i) as required by federal securities
law in connection with (A) any registration statement contemplated by the
Registration Rights Agreement and (B) the filing of final Transaction Documents
(including signature pages thereto) with the Commission and (ii) to the extent
such disclosure is required by law or Trading Market regulations, in which case
the Company shall provide the Purchasers with prior notice of such disclosure
permitted under this subclause (ii).
 
4.5  Use of Proceeds. The Company shall use the net proceeds from the sale of
the Subscription Shares hereunder as set forth on Schedule 4.5 of the Disclosure
Schedule.
 
4.6  Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing of the Common Stock on a Trading Market, and as soon as
reasonably practicable following the Closing to list all of the Subscription
Shares on such Trading Market. The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
include in such application all of the Subscription Shares, and will take such
other action as is necessary to cause all of the Subscription Shares to be
listed on such other Trading Market as promptly as possible. The Company will
take all action reasonably necessary to continue the listing and trading of its
Common Stock on a Trading Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market. The Company shall file a Proxy Statement on Schedule 14A
under the Exchange Act with the Commission within 20 calendar days of the date
hereof, setting forth all information required with respect to the transactions
contemplated hereby for the purpose of obtaining Shareholder Approval, and shall
pursue such Proxy Statement through any Commission review, and shall cause such
Proxy Statement to be mailed to its shareholders as required by the Exchange Act
within 5 calendar days of the completion of the Commission’s review, if any,
and, to hold a special meeting of its shareholders as soon as possible following
its mailing. The Company shall use all reasonable efforts to obtain such
Shareholder Approval.
 
19

--------------------------------------------------------------------------------


 
4.7  Short Sales and Confidentiality After The Date Hereof. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that neither it
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will engage in any transactions, including any Short Sales, in the securities of
the Company during the period commencing at the Discussion Time and ending at
the time that the transactions contemplated by this Agreement are first publicly
announced as described in Section 4.4. Each Purchaser, severally and not jointly
with the other Purchasers, covenants that neither it nor any Affiliate acting on
its behalf or pursuant to any understanding with it will engage in any Short
Sales in the securities of the Company during the period commencing at the
Discussion Time and ending on the Effective Date (“Black-out Termination
Date”). Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company as described in Section 4.4,
such Purchaser will maintain the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction). Each Purchaser understands and acknowledges, severally and not
jointly with any other Purchaser, that the Commission currently takes the
position that coverage of short sales of shares of the Common Stock “against the
box” prior to the Effective Date of the Registration Statement with the
Subscription Shares is a violation of Section 5 of the Securities Act, as set
forth in Item 65, Section A, of the Manual of Publicly Available Telephone
Interpretations, dated July 1997, compiled by the Office of Chief Counsel,
Division of Corporation Finance. Notwithstanding the foregoing, no Purchaser
makes any representation, warranty or covenant hereby that it will not engage in
Short Sales in the securities of the Company after the Black-out Termination
Date. Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Subscription Shares
covered by this Agreement.
 
4.8  Delivery of Subscription Shares After Closing. The Company shall deliver,
or cause to be delivered, the respective Subscription Shares purchased by each
Purchaser to such Purchaser within 3 Trading Days of the Closing Date.
 
4.9  Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Subscription Shares as required under Regulation D and to provide
a copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Subscription Shares for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.
 
20

--------------------------------------------------------------------------------


 
ARTICLE V.  
 
MISCELLANEOUS
 
5.1  Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement; provided that the Company shall,
following each Closing, reimburse the reasonable legal fees and expenses of
counsel for the Purchasers not to exceed $25,000 for all transactions
contemplated by this Agreement. The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
any Subscription Shares to the Purchasers.
 
5.2  Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.3  Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c)
the 2nd Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:
 


If to the Company:
VendingData Corporation
 
6830 Spencer Street
 
Las Vegas, NV 89119
 
Facsimile: 702-617-4737
 
Attn: Mark R. Newburg, President
 
Chief Executive Officer
   
If to the Purchasers:
c/o Bricoleur Capital Management, LLC
 
12230 El Camino Real, Suite 100
 
San Diego, CA 92130
 
Facsimile: 858-523-2010
 
Attn: Robert Poole

 
21

--------------------------------------------------------------------------------




or such other address as either party may provide to the other in writing.


5.4  Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Purchasers representing not less than 51% of the
Subscription Commitment Amount then remaining or, in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
5.5  Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.6  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
the Company nor any Purchasers may assign this Agreement or any rights or
obligations hereunder without the prior written consent of each the other party
(other than by merger), except that any Purchaser may assign its rights and
obligations hereunder to a Permitted Transferee in accordance with Section
4.1(d).
 
5.7  No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
5.8  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
San Diego, California. The parties hereby waive all rights to a trial by jury.
If either party shall commence an action or proceeding to enforce any provisions
of the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
5.9  Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Subscription Shares.
 
5.10  Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
22

--------------------------------------------------------------------------------


 
5.11  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
5.12  Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
5.13  Replacement of Subscription Shares. If any certificate or instrument
evidencing any Subscription Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction. The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement
Subscription Shares.
 
5.14  Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. The Company has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by the Purchasers.
 
5.15  Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
(SIGNATURE PAGES FOLLOW)
 
23

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

       
VENDINGDATA CORPORATION
 
   
   
    By:   /s/ Mark R. Newburg  

--------------------------------------------------------------------------------

Mark R. Newburg,  
President and Chief Executive Officer



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASERS FOLLOWS]


24

--------------------------------------------------------------------------------


 

       
BRICOLEUR PARTNERS, L.P.
 
 
By:
 
 Bricoleur Capital Management, LLC,
 Its General Partner         By:   /s/ Robert Poole  

--------------------------------------------------------------------------------

Robert Poole, Member of
 
Management Board
 
Subscription Commitment Amount: $715,000

 

       
BRICOLEUR ENHANCED, L.P.
 
 
By:
 
 Bricoleur Capital Management, LLC,
 Its General Partner         By:   /s/ Robert Poole  

--------------------------------------------------------------------------------

Robert Poole, Member of
 
Management Board
 
Subscription Commitment Amount: $1,785,000

 

       
BRIC 6, L.P.
 
 
By:
 
 Bricoleur Capital Management, LLC,
 Its General Partner         By:   /s/ Robert Poole  

--------------------------------------------------------------------------------

Robert Poole, Member of
 
Management Board
 
Subscription Commitment Amount: $715,000

 

       
BRICOLEUR OFFSHORE LTD.
 
 
By:
 
 Bricoleur Capital Management, LLC,
 Its General Partner         By:   /s/ Robert Poole  

--------------------------------------------------------------------------------

Robert Poole, Member of
 
Management Board
 
Subscription Commitment Amount: $1,785,000

 
25

--------------------------------------------------------------------------------


 